Citation Nr: 1024376	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-21 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bonham, Texas


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses, incurred during a period of emergency room 
care at Presbyterian Hospital of Greenville on April 23, 
2005.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations entered in May and 
December 2005 by the Medical Administration Service (MAS) of 
the VAMC in Bonham, Texas, denying the Veteran's claim for 
payment or reimbursement for unauthorized medical expenses 
incurred during a period of emergency room care on April 23, 
2005, at Presbyterian Hospital of Greenville.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at Waco, Texas, in September 2007.  
A transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  Service connection has not been established for any 
disability of the Veteran.  

2.  A medical emergency involving kidney stones and 
intractable pain during the  middle of the night prompted the 
Veteran to seek emergency room medical services at 
Presbyterian Hospital of Greenville on April 23, 2005, which 
were not authorized by VA in advance.  

3.  VA medical facilities were not feasibly available to the 
Veteran on April 23, 2005, at the time of his entry into the 
emergency room of Presbyterian Hospital of Greenville or 
during the remainder of the time he received emergency 
medical services there on the foregoing date.  

4.  VA has previously determined that all of the entitlement 
criteria set out by 38 C.F.R. § 17.1002, other than questions 
of medical emergency and/or feasible availability of VA 
facilities, have been met.  





CONCLUSION OF LAW

The criteria for payment for or reimbursement of unauthorized 
medical expenses incurred by the Veteran while receiving 
emergency room medical care on April 23, 2005, at 
Presbyterian Hospital of Greenville, have been met.  38 
U.S.C.A. § 1725 (West 2002 & Supp. 2009); 38 C.F.R. § 17.1002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to payment of 
or reimbursement for unauthorized medical expenses incurred 
during a period of emergency room care at Presbyterian 
Hospital of Greenville on April 23, 2005,, which constitutes 
a complete grant of the Veteran's claim.  Therefore, no 
discussion of VA's duty to notify or assist is necessary.

must make a factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the Veteran 
received in a private facility.  See 38 U.S.C.A. § 1703(a) 
(West 2002 & Supp. 2009); see also 38 C.F.R. § 17.54 (2007).  
This is a factual not a medical determination, and, in this 
instance, it is clear that no prior VA authorization was 
sought or obtained for the emergency medical services 
received on April 23, 2005.  See Similes v. Brown, 6 Vet. 
App. 555 (1994).

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the criteria outlined by 
38 U.S.C.A. § 1728 (West 2002 & Supp. 2009), or 38 U.S.C.A. 
§ 1725 (West 2002 & Supp. 2009)) and the accompanying 
regulations.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:

(1) For an adjudicated service- connected disability;

(2) For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability;

(3) For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service- 
connected disability;

(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31 and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 C.F.R. § 17.120 (2009). 

The provisions of 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met).  Thus, each of these three criteria must be met in 
order to establish entitlement to reimbursement or payment of 
medical expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).

"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53 (2007), also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53 (2009).  As well, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  38 C.F.R. § 17.1002(c).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2009).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
No. 106-117, 113 Stat. 1553 (1999).  The provisions of the 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, one has to satisfy all of 
the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002.

Again, these criteria are conjunctive, not disjunctive; thus, 
all the criteria must be met.  Melson, supra.

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(citations omitted) (emphasis in original).

The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services.  Under 
such provision, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the evaluation and treatment were for a 
condition of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

A medical emergency lasts only until the time the veteran 
becomes stabilized.  38 C.F.R. § 17.1002(d).  The term 
stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if a veteran is discharged or 
transferred to a VA or other Federal facility.  38 C.F.R. 
§ 17.1001(d) (2009).

A brief synopsis of the pertinent facts is as follows, based 
on the information contained within the MAS file and the 
Veteran's credible hearing testimony:  On or about April 23, 
2005, the Veteran was in acute pain as a result of one or 
more kidney stones and, during the middle of the night his 
wife drove him to the emergency room at Presbyterian Hospital 
of Greenville, located approximately ten minutes from his 
residence.  He was admitted to the emergency room at 2:31 am 
for evaluation of abrupt onset flank pain of a sharp, 
stabbing variety.  He had been previously seen in the same 
emergency room on April 20, 2005, and had a kidney, ureter, 
and bladder series, with diagnosis of kidney stones; payment 
by MAS for such services was subsequently made.  During the 
episode of April 23, 2005, computed tomography of the abdomen 
disclosed a four to five millimeter stone in the right 
ureter.  Following further evaluation and treatment with pain 
medications and antibiotics, some improvement in the 
Veteran's symptoms was obtained and he was discharged several 
hours later in an improved, stable state.  The clinical 
impressions were of abdominal pain, renal colic with 
hydronephrosis and urinary tract infection, and 
ureterolithiasis.  

A VA clinician or MAS clerk determined in November 2005 that 
a medical emergency was present and that all of the other 
criteria of 38 C.F.R. § 17.1002 had been met, with one 
exception.  In the opinion of that clinician or clerk, VA 
medical 
facilities were feasibly available.  The November 2005 
determination was annotated in writing that the Veteran had 
been seen in the emergency room on April 20, 2005, and 
"didn't go to VA treatment.  Back in ER 4/23/2005.  VA avail 
between 4/20/05 & 4/23/05."  It is not shown whether the 
handwritten annotation was made by an administrative clerk of 
the MAS or a clinician.  

In January 2006, pursuant to the Veteran's request for 
reconsideration, his request for payment/reimbursement was 
again reviewed.  At that time, it was noted that MAS had paid 
for the Veteran's emergency room care on April 20, 2005 and 
that no change in the prior decision was warranted as no 
medical emergency was present and VA medical facilities were 
available for an appropriate level of care.  

The Veteran has credibly and persuasively testified that the 
nearest VA medical facilities were located in Dallas, Texas, 
approximately 70 minutes from his home and that he was in too 
much pain to have been able to ride in a vehicle that 
distance.  The record documents that a scenario similar to 
that occurring on April 23, 2005, had occurred on April 20, 
2005, and that VA had paid for the emergency services 
received at that time.  Here, the record reflects a 
recurrence of severe pain associated with a kidney stone on 
April 23, 2005, which the Veteran, as would any prudent lay 
person, determined warranted the need for emergent medical 
care.  The existence of a medical emergency, based on extreme 
pain from kidney stones, is conceded and its presence is 
found to have resulted in the feasible unavailability of VA 
facilities, the nearest of which were located approximately 
70 minutes by car from the Veteran's home.  

On the basis of the foregoing, the record supports 
entitlement of the Veteran to payment for or reimbursement of 
unauthorized medical expenses he incurred while undergoing 
emergency room treatment at Presbyterian Hospital in 
Greenville on April 23, 2005.  


ORDER

Entitlement to reimbursement of or payment for the costs of 
emergency medical services received on April 23, 2005, at 
Presbyterian Hospital in Greenville is granted, subject to 
those provisions governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


